DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Barry Stein on 1/4/22.

Claims

13. (Currently Amended): A nozzle assembly for use in an aspirator assembly for inflating inflatable emergency evacuation devices, the aspirator assembly including an ambient air inlet port, an outlet port, a mixing chamber, and a check valve, the mixing chamber defining 
a brace configured for mounting said nozzle assembly within the mixing chamber, said brace comprising two linear sections which intersect perpendicularly to each other to form a cross brace, each of said linear sections comprising two coplanar half sections which are conjoined to each other, one of said linear sections including a first end and a second end, said first end including a threaded opening, said second end including a threaded opening, each of said threaded openings being configured for receipt of a threaded fastener to mount said nozzle assembly within the mixing chamber, the other of said linear sections including a third end and a fourth end, said third end including a threaded opening 2Attorney Docket No. A1284/20005configured for receipt of a threaded fastener to mount said nozzle assembly within the mixing chamber[[,]]; 
a primary gas inlet port located at said fourth end and configured to receive a pressurized primary gas; and 
a concentric ring-like member comprising an outer ring and an inner ring, said inner ring being located centered in said outer ring, each of said rings comprising a plurality of conjoined passageway sections, said passageway sections lying in a plane perpendicular to said longitudinal axis and having internal passageways in fluid communication with said primary gas inlet port for receipt of [[a]] the pressurized primary gas therein, said passageway sections including plural nozzle jets, each of said nozzle jets being a hollow tubular member extending in a first direction parallel to said longitudinal axis and perpendicular to said plane and having an open free end spaced from said passageway sections, said passageway sections being of a generally symmetrical cambered top and bottom airfoil shape cross section comprising a the pressurized primary gas is introduced into said primary gas inlet port the pressurized primary gas flows through said internal passageways to said nozzle jets from which it exits said open free ends to create a venturi effect and partial vacuum adjacent said nozzle jets to cause the check valve to open, whereupon ambient air is drawn from the ambient air inlet port past said the check valve, into said the mixing chamber and out of said the outlet port.

Allowable Subject Matter
Claims 13, 15, 19, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
No single reference of record discloses and no combination thereof makes obvious, in addition to the other limitations of claim 13, the limitations of the brace.
 The closest prior art of record is Foresythe. Foresythe does not disclose the limitations of the brace as set forth in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746        
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746